DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 5A-7B in the reply filed on 5/22/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/22/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, claim 1 recites “a first hinge element to rotatably could the first rotatable side portion to the rear portion” (emphasis added by Examiner) which appears to be a typo. For the purposes of examination, the word “could” will be interpreted as “couple”, as this appears to be the intended meaning. The same applies for the description of the second hinge element in line 10. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt (US 2019/0359144).
Regarding claim 1, Hyatt discloses a cargo platform with an open position (Fig. 8) and a closed position (Fig. 9), the cargo platform comprising: a frame including: a front portion (101); a rear portion (unnumbered, opposite 101); first and second stationary side portions coupled to the front portion (see Figs. 1, 8, unnumbered ‘arms’ connected to front 101); first and second rotatable side portions (103a, 103b); and a first hinge element to rotatably couple the first rotatable side portion to the rear portion; and a second hinge element to rotatably couple the second rotatable side portion to the rear portion (unnumbered hinges at side portions joints, see Figs. 8, 9; rotatable side portions coupled to rear portion indirectly through the various other components, where the claims do not require them to be directly coupled or connected); and a foldable floor including a first floor, second floor rotatably connected to the first floor, and a third floor rotatably connected to the second floor, the first floor being coupled to the front portion and the third floor being coupled to the rear portion (see Fig. 8; floor sections 801).  
Regarding claim 2, Hyatt further discloses the frame further includes: a first sleeve connector to on the first rotatable side portion to selectively couple to the first stationary side portion; and a second sleeve connector on the second rotatable side portion to selectively couple to the second stationary side portion (see Figs. 8, 9; unnumbered rounded ends connecting side portions together meet scope of being sleeve connectors). {10209395: }2  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 2019/0359144) as applied to claim 2 above, and further in view of Dumont, Jr. (US 5938395, hereinafter ‘Dumont’).
Hyatt discloses all limitations of the claim(s) as detailed above except does not expressly disclose the pin/aperture arrangement on the hinge sleeve connectors as claimed.
However, Dumont teaches a hinge wit a cargo rack pivoting component having an open locking aperture and a closed locking aperture (19a, 19d); a push button spring pin to selectively engage with the open locking aperture and a closed locking aperture (19b); and the push button spring pin is to engage with the open locking aperture and closed locking aperture depending on the relative positioning desired (see Fig. 1; col. 6, ll. 45-67) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the spring pin and apertures taught by Dumont to the hinges taught by Hyatt, in order to lock the components in their desired positions as taught by Dumont (col. 6, ll. 45-67).

Allowable Subject Matter
Claims 6-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 23, 2022